        Case 3:16-md-02741-VC Document 3188 Filed 03/25/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 137:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                   FINAL PHASE 2 VERDICT FORM




       After you have reached your verdict, please fill out this form. After you have completed
the form, let the Courtroom Deputy know that you have reached a verdict, without saying what
the verdict is. The presiding juror should keep the form and bring it into the courtroom so that
the jury may announce the verdict.


Question 1: Did Mr. Hardeman prove by a preponderance of the evidence his claim that
Roundup’s design was defective? See Instruction Number 11.


       Yes: ______            No: ______


Question 2: Did Mr. Hardeman prove by a preponderance of the evidence his claim that
Roundup lacked sufficient warnings of the risk of NHL? See Instruction Number 12.


       Yes: ______            No: ______


Question 3: Did Mr. Hardeman prove by a preponderance of the evidence his claim that
Monsanto was negligent by not using reasonable care to warn about Roundup’s NHL risk? See
Instruction Number 13.


       Yes: ______            No: ______
          Case 3:16-md-02741-VC Document 3188 Filed 03/25/19 Page 2 of 2



If you answered “no” to all three questions above, please stop, sign the verdict form, and inform
the Courtroom Deputy that you have reached a verdict. If you answered “yes” to one or more of
the questions above, then please continue.


Question 4: What are Mr. Hardeman’s compensatory damages? See Instruction Number 15.

         Past economic loss:          $ 200,967.10

         Past noneconomic loss:       $ _____________

         Future noneconomic loss:     $ _____________



Question 5: Did Mr. Hardeman prove by clear and convincing evidence that he is entitled to
punitive damages? See Instruction Number 17.


         Yes: ______           No: ______


Question 6: If you answered “yes” to the previous question, what amount do you award Mr.
Hardeman in punitive damages?


         $ _____________________




Dated:                                                      ______________________________
                                                            Presiding Juror
